PER CURIAM.
Appellants seek to reverse a non-final order of the trial court striking their answer and entering judgment for appellees on the issue of liability. Appellants’ answer was stricken for violations of several court orders pertaining to discovery.
We have studied the briefs and portions of the appendix and find adequate support in the record for the trial judge’s action. Put another way, appellants have failed to demonstrate an abuse of discretion.
Accordingly, the order appealed from is affirmed.
DOWNEY, C. J., and ANSTEAD and HURLEY, JJ., concur.